Citation Nr: 0804913	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
June 30, 2004.

2.  Entitlement to an increased evaluation in excess of 50 
percent for PTSD with major depressive disorder from June 30, 
2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which granted an increased 30 percent 
evaluation for PTSD, effective August 29, 2003.

In a subsequent January 2007 rating decision, after receiving 
new evidence, the RO granted a 50 percent evaluation for PTSD 
with major depressive disorder, effective June 30, 2004.  

The veteran testified at a September 2007 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

Because the Board has granted an increased 70 percent 
evaluation for PTSD, the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) is reasonably raised 
and referred to the RO for further action.


FINDING OF FACT

Prior to and from June 30, 2004, the veteran's PTSD has been 
shown result in occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood, due to such symptoms as near 
continuous depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.  


CONCLUSIONS OF LAW

1.  Prior to June 30, 2004, the criteria for a 70 percent 
evaluation for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1- 4.14, 
4.125-4.130, Diagnostic Code 9411 (2007).

2.  From June 30, 2004, the criteria for a 70 percent 
evaluation for PTSD with major depressive disorder have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic 
Code 9411 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a December 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Any deficiency in notice 
timing was cured when the readjudicated the case in a January 
2007 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

According to Vazquez-Flores v. Peake, No. 05-0355, 2008 WL 
239951 (U.S. Vet. App. Jan. 30, 2008), for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate his or her a claim: (1) the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was provided pertinent information essentially in 
accordance with Vazquez-Flores v. Peake in the VCAA notices 
cited above.  Cumulatively, the veteran was informed of the 
necessity of providing medical or lay evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The veteran was informed generally that VA uses 
the schedule for evaluating disabilities, published in 38 
C.F.R., Part 4 in determining disability ratings.  A March 
2006 statement of the case provided the applicable diagnostic 
code under which the veteran is rated, and provided general 
notice of any criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result).  VCAA notices informed the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and provided examples of pertinent 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).   Because the RO issued a new rating decision 
in January 2007, granting an increased 50 percent evaluation 
effective June 30, 2004, the Board will evaluate the level of 
disability both prior to and from June 30, 2004.

Prior to June 30, 2004, the veteran was assigned a 30 percent 
evaluation for PTSD under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  

From June 30, 2004, the veteran was assigned a 50 percent 
rating for PTSD with major depressive disorder.  A 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

The Board finds that prior to and from June 30, 2004, the 
veteran's overall disability picture is most consistent with 
a 70 percent rating for PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  The record shows that veteran's 
symptoms have resulted in occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, and mood.  

The veteran was seen for a VA mental health consultation in 
August 2003 for PTSD and depression.  He reported that in 
July 2003, he and his wife got into an argument which 
resulted in him hitting her.  He was charged with abuse.  The 
veteran had moved out of the house and was living with his 
mother at the time of his examination.  The veteran continued 
to be followed at VA with noted severe pending legal 
problems.  September 2003 and October 2003 mental status 
examinations were within normal limits.  The veteran had GAF 
scores of 55.  A November 2003 VA mental health note shows 
that the veteran was filing for divorce.  He was feeling 
depressed and his medications were increased.  There was no 
change in sleep pattern or PTSD symptoms.  The veteran had a 
GAF score of 35.     

During a January 2004 VA examination, the veteran's history 
was reviewed and discussed in depth.  The examiner summarized 
the veteran's recent treatment stating that the veteran had a 
drinking problem for many years, had been unemployed and was 
on disability, had marital and domestic issues come to a head 
last summer, and sought treatment.  The veteran appeared to 
have been able to stop drinking, but appeared to be quite 
depressed and showed some manipulative traits, as indicated 
by cluster B personality traits shown on VA mental health 
notes.  At the time of the examination, the veteran was 
staying at his mother's house.  The veteran reported that he 
helped out doing household chores.  He complained that he was 
nervous in grocery stores.  The veteran indicated that he was 
a member of the Veterans of Foreign Wars and The American 
Legion, and at times, had been quite active in this.  He 
stated, however, that he did not socialize much and went to 
relatively few meetings.  He reported that he did not go out 
and simply stayed at his mother's house.  The veteran 
reported having sleep problems, and very frequent low moods.  

On mental status examination, the veteran's manner was 
appropriate.  He appeared dysphoric.  His speech was logical 
and related with no indication of hallucinations, delusions, 
or formal thought disorder.  He appeared to lack insight with 
regard to the role of his own responsibility for his 
problems, tending to blame his ex-spouse.  The veteran 
appeared depressed.  Anxiety was not outwardly evident.   
There were no obsessions or compulsions elicited.  The 
veteran was oriented times with adequate memory and 
concentration.  He complained about memory lapses, which 
appeared to be stress-related.  The veteran did show 
significant reduced stress-tolerance and patience.  Sleep 
disturbance was significant.  The veteran was assessed with 
PTSD, major depressive disorder, alcohol dependence in 
remission, with Axis II cluster B personality traits.  He had 
a GAF score of 40.  The examiner noted that one-half of the 
veteran's social and industrial impairment reflected by his 
GAF score could be attributed to service-connected PTSD.  

VA outpatient PTSD notes dated from January 2004 to June 2004 
show that the veteran continued to report depression, 
anxiety, and sleep disturbance.  The veteran was being 
treated with medication.  Outpatient treatment notes reflect 
a GAF score of 35.

A June 2006 VA examination was completed.  The examiner 
stated that the veteran endorsed depression.  He had trouble 
sleeping, decreased interest, little enjoyment of anything, a 
sense of worthlessness, fatigue, difficulties concentrating, 
and decreased appetite.  He denied suicidal ideation at that 
time, but had suicidal ideation in the past.  The veteran had 
been divorced twice and had one daughter.  The veteran had a 
history of substance abuse.  He last worked in 1992.  He had 
some legal problems associated with domestic violence.  The 
veteran was seeing his primary care provider for treatment of 
his psychiatric symptoms at that time.  

A mental status examination shows that the veteran was in a 
wheelchair, casually groomed, in no acute distress.  He 
appeared anxious.  Mood was low and affect was mildly 
restricted.  His speech was regular.  Language was 
unremarkable.  There was no sociality or psychosis at that 
time.  The veteran was diagnosed with PTSD, dysthymia, and 
alcohol dependence versus abuse.  He had a GAF of 55 to 60.  
The examiner stated that there were no significant records 
available for review from mental health providers since the 
veteran's last VA examination in 2004.  His symptoms seemed 
similar to that in prior reports from 2004.  The veteran's 
depression was found to be a result of PTSD.    

During the veteran's September 2007 Board hearing, he 
reported continued PTSD symptomatology, including reduced 
interest in activities, limited social relationships, and 
anxiety.  

Both prior to and from June 30, 2004, the veteran has 
exhibited symptomatology that is consistent with both 50 
percent and 70 percent evaluations for PTSD.  The veteran has 
exhibited symptoms described for a 50 percent evaluation such 
as impaired judgment; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The veteran has exhibited symptoms 
described for a 70 percent evaluation, such as near-
continuous depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control, such as unprovoked irritability; difficulty 
in adapting to stressful circumstances including work or a 
worklike setting; and inability to establish and maintain 
effective relationships.  Id.  VA treatment records and 
January 2004 and June 2006 VA examinations show that the 
veteran has major depressive disorder, indicating near-
continuous depression.  The January 2004 VA examination noted 
that the veteran had significant reduced stress-tolerance and 
patience.  VA treatment records and VA examinations show that 
the veteran lives with his mother; the medical evidence does 
not reflect other significant social relationships.

The veteran has been assessed with GAF scores ranging from 35 
to 55 or 65.  The majority of the veteran's VA psychiatric 
treatment records reflect a GAF score of 35, reflecting major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood.  See DSM-IV at 46-47.  
A January 2004 VA examination reflects a GAF score of 40, 
also indicating major impairment.  The examiner stated, 
however, that only one-half of this score could be attributed 
to PTSD, indicating that the other half of the veteran's 
impairment was related to diagnosed major depressive disorder 
and Axis II cluster B personality traits.  Major depressive 
disorder was subsequently found to be secondary to the 
veteran's PTSD during the June 2006 VA examination.  The 
Board emphasizes, in this case, that when it is not possible 
to separate the effects of the service-connected disability 
from a nonservice-connected disability, such signs and 
symptoms shall be attributed to the service-connected 
disability.  See 38 C.F.R. § 3.102 (2007); Mittleider v. 
West, 11 Vet. App. 181 (1998).   The veteran's GAF scores of 
35 and 40, indicating major impairment, are consistent with a 
70 percent evaluation for PTSD.  

The veteran's GAF score of 55 to 60, assigned during his June 
2006 VA examination, reflects moderate symptoms or moderate 
difficulty in social or occupational functioning.  The 
veteran's higher GAF scores are consistent with a 50 percent 
evaluation for PTSD.  The Board notes that while the June 
2006 VA examiner assessed the veteran with higher GAF scores 
than shown in his previous VA examination and VA treatment 
records, the veteran's PTSD was not shown by examination to 
have improved.  The examiner stated that the veteran's 
symptoms seemed similar to that in prior reports from 2004.  
The examiner also described similar PTSD symptomatology 
during examination.

The veteran's PTSD symptomatology and his assigned GAF 
scores, indicating moderate to major impairment, are shown to 
fit the criteria for the assignment of either a 50 percent or 
a 70 percent evaluation for PTSD.  Resolving the benefit of 
the doubt in favor of the veteran, the Board finds that the 
veteran is entitled to a 70 percent evaluation for PTSD for 
the entire appeal period. See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7 (2007).

The veteran has not been shown to exhibit symptoms due to 
PTSD such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, or for the veteran's own 
occupation or name, to warrant a 100 percent evaluation for 
PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

C.  Conclusion

The Board concludes that prior to and from June 30, 2004, the 
evidence supports a 70 percent rating for PTSD.   




ORDER

Prior to June 30, 2004, a 70 percent rating, but no more, for 
PTSD and from June 30, 2004, a 70 percent rating, but no 
more, for PTSD with major depressive disorder, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


